Richeal v Richeal (2019 NY Slip Op 01946)





Richeal v Richeal


2019 NY Slip Op 01946


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, AND WINSLOW, JJ.


327 CA 18-00158

[*1]JON P. RICHEAL, PLAINTIFF-APPELLANT,
vANGELIA RICHEAL, DEFENDANT-RESPONDENT. 


MICHAEL J. STACHOWSKI, P.C., BUFFALO (MICHAEL J. STACHOWSKI OF COUNSEL), FOR PLAINTIFF-APPELLANT.

	Appeal from a judgment of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered December 23, 2016 in a divorce action. The judgment, among other things, awarded defendant non-durational maintenance. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs for reasons stated in the decisions at Supreme Court.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court